NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's 7-8-21 arguments vis-à-vis non-statutory, obviousness-type double patenting rejections over US 10,676,620 (2020) (“’620”), simply stating that a Terminal Disclaimer (“TD”) over ‘620 was filed, are acknowledged.  The rejections are withdrawn in view of the TD.

Terminal Disclaimer
The 7-8-21 TD filed disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,676,620 has been reviewed and is accepted.  The TD has been recorded.

Allowable Subject Matter
Claims 18-38 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claim 18, the most pertinent prior art of record appears to be Pohl et al., EP2524898 (2012) (“Pohl”), whose teachings and suggestions are in the 3/9/21 Office Action.  Claim 18 has been allowed over Pohl at least because, in view of the r1.132 Declaration of co-inventor Salonen (submitted on 6-9-21; herein “Decl.”), Pohl would not be understood by those in the art as teaching or suggesting employing a static gas comminution unit.  See Decl. at §§ 5-7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained 


/DANIEL BERNS/ July 13, 2021
Primary Examiner
Art Unit 1736